Citation Nr: 1129010	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-32 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 1984 and from February 2003 to September 2004.  The Veteran served in Iraq.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Atlanta, Georgia, Regional Office (RO) which denied service connection for posttraumatic stress disorder (PTSD).  

In March 2010, the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, that indicated that he sought to appoint Disabled American Veterans as his representative.  However, under the provisions of 38 C.F.R. § 20.1304(a) (2010), an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which they may submit a request for a change in representation.  38 C.F.R. § 20.1304 (2010).  A letter dated in November 2007 advised the Veteran that his case was being certified and transferred to the Board.  As noted above, in March 2010, well after the expiration of the aforementioned 90- day grace period, the Board received a signed VA Form 21- 22, Appointment of Veterans Service Organization as Claimant's Representative.  The Board normally cannot accept a request for a change in representation after this 90-day grace period unless good cause is shown in a written motion to account for the delay in the submission of the request.  38 C.F.R. § 20.1304(b) (2010).  There was no accompanying explanation as to why this change in representation was not submitted in a timely manner. As a consequence, the request to appoint a new representative is not accepted as part of this appeal, and the appellant is still represented, in this appeal only, as reflected on the title page of this decision.  However, the appointment of a new representative is referred to the RO for consideration upon completion of the Board's appellate review.  38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran served with the Army in Iraq.  

2.  A VA psychiatrist and a VA clinical psychologist have diagnosed the Veteran with chronic PTSD secondary to his traumatic experiences while in Iraq.  


CONCLUSION OF LAW

Chronic PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(a) (2010 as amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for chronic PTSD.  Such action represents a complete grant of the benefits sought on appeal.  Therefore, no discussion of the Department of Veterans Affairs' (VA) duty to notify and to assist is necessary.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service or while performing active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

The Secretary of the VA has recently amended the provisions of 38 C.F.R. § 3.304 applicable to PTSD claims.  This amendment is expressly applicable to all claims pending before the Board on July 13, 2010.  The amended regulation directs, in pertinent part, that:  

Posttraumatic stress disorder.  Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of posttraumatic stress disorder diagnosed during service or based on the specified type of claimed stressor:
  (1)   If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.
  (2)  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
  (3)  If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2010 as amended).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service personnel records indicate that he served with the Army's 1148th Transportation Company in Iraq from May 27, 2003, to November 25, 2003.  

A March 2005 VA psychiatric evaluation notes that the Veteran complained of Iraq-related bad dreams, disturbed sleep, and some loss of energy.  While in Iraq, the Veteran came under repeated enemy attack, witnessed Army trucks being blown up, and saw both wounded American soldiers and Iraqi corpses.  The Veteran reported that he had been in Fallujah, Iraq, when the Marine Corps retook the city.  The examiner noted that the Veteran was subject to re-experiencing and was hypervigilant.  The examining VA clinical psychologist diagnosed the Veteran with PTSD secondary to his experiences in Iraq.  An April 2005 VA psychiatric treatment record notes that a VA psychiatrist diagnosed the Veteran with chronic PTSD. The Veteran reported that he left his job as a truck driver because he was reacting to things as if he was in Iraq.  He avoided talking about Iraq and watching news reports about Iraq.   

In his October 2005 Information in Support of Claim for Service Connection for PTSD, the Veteran indicated that he had seen beheaded corpses and wounded individuals while serving in Iraq with the 1148th Transportation Company.  

VA clinical documentation dated between July 2005 and January 2006 conveys that the Veteran's treating VA psychiatrist had repeatedly diagnosed him with chronic PTSD.  In July 2005, the Veteran reported that he had problems with sleep, startled easily and had occasional intrusive thoughts about Iraq.  In October 2005, the Veteran reported flashbacks, hypervigilance, and nightmares about three times per week.  

A February 2006 written statement from M. L. E., and several undated written statements from other former service members indicate that they had served with the Veteran in the 1148th Transportation Company in Iraq.  The individuals recalled that their unit's trucks and camps had come under small arms and mortar fire in Iraq.  

A February 2006 written statement from the Veteran's treating VA psychiatrist relates that the Veteran had been diagnosed with chronic PTSD "which is related to his time in Iraq."  The Veteran was noted to have nightmares, flashbacks, anxiety, insomnia, hypervigilance, and avoidance behaviors.  See DSM-IV.  

The Board has reviewed the probative evidence of record, including the Veteran's written statements on appeal.  The Veteran asserts that service connection for chronic PTSD is warranted secondary to his traumatic experiences while in Iraq.  The Veteran served with the Army's 1148th Transportation Company in Iraq.  The Board finds that his claimed stressful experiences are consistent with such service.  The Veteran has been diagnosed with chronic PTSD in accordance with DSM-IV secondary to his Iraq experiences by a treating VA psychiatrist and a treating VA clinical psychologist.  The opinions of the VA practitioners are entitled to great probative weight as they are based on mental status examinations of the Veteran, consideration of his experiences in Iraq, and as sufficient information was provided so the Board can render an informed determination.  In the absence of evidence to the contrary, the Board finds that service connection for chronic PTSD is warranted.  


ORDER

Service connection for chronic PTSD is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


